DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendments to the claims, filed on 2/3/2021, are accepted and appreciated by the examiner. Applicant has amended claims 1-4, 6-8, 10, 16, 18.  Applicant’s amendments are sufficient to overcome the previous 112 rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9250275 as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
Instant Application (16/287517)
US Patent 9250275
1. A system comprising: a sensor configured to monitor electrical noise on an electrical power line of a structure; and a processor configured to use the electrical noise to detect an electrical event on the electrical power line corresponding to a change in an electrical state of a first electrical device coupled to the electrical power line from among two or more electrical devices coupled to the electrical power line.
14. An electrical state change detection device configured to detect a change in an electrical state of one or more electrical devices, the one or more electrical devices are coupled to an electrical power infrastructure of a structure, the electrical state change detection device comprises: an interface module comprising: a coupling mechanism configured to removably couple to the electrical power infrastructure; and a receiver configured to capture electrical noise on the electrical power infrastructure via the coupling mechanism (where this is the “sensing device” claimed); one or more filters coupled to the interface module and configured to pass one or more portions of the electrical noise; a converter module coupled to the one or more filters and configured to convert the one or more portions of the electrical noise into one or more data signals; and a processing module configured to run on a computer processor, the processing configured to identify the change in the electrical state of the one or more electrical devices at least in part by using the one or more data signals (where this is the “processing system” as claimed).


3. The system of claim 1, wherein: the processor is further configured to detect that the change in the electrical state of the first electrical device is a switching-off of the first electrical device.
16. The electrical state change detection device of claim 14, wherein: the processing module is configured to identify when a first one of the one or more electrical devices is turned on or turned off at least in part by using the one or more data signals.
5. The system of claim 1, wherein: the electrical event comprises one or more electrical pulses on the electrical power line of the structure for a total duration of no more than ten microseconds.
20. The electrical state change detection device of claim 14, wherein: the electrical noise comprises one or more electrical pulses on the electrical power infrastructure; and the one or more electrical pulses are identifiable on the electrical power infrastructure for a length of time of less than ten microseconds.

19. The electrical state change detection device of claim 14, wherein: the processing module comprises: an event detection module configured to use the one or more data signals to determine whether one or more electrical events have occurred; a classification module configured to determine the change in the electrical state of the one or more electrical devices at least in part by using the one or more electrical events; and a training module configured to correlate a first type of event with a first event of the one or more electrical events and a second type of event with a second event of the one or more electrical events.
9. The system of claim 1, wherein: the electrical noise has a frequency of no more than 100 megahertz.
 Attorney Docket No.: 0345806 / GT-4-C217. The electrical state change detection device of claim 14, wherein: the one or more filters comprise: a 60 hertz filter; and a bandpass filter with a passband of: 100 hertz to 100 kilohertz; or 10 kilohertz to 100 megahertz. (where this filtering leads to the required claimed frequency)
10. The system of claim 1, wherein: the sensor is configured to be plugged into an electrical power outlet on the electrical power line of the structure to monitor the electrical noise on the electrical power line.  
14. An electrical state change detection device configured to detect a change in an electrical state of one or more electrical devices, the one or more electrical devices are coupled to an a coupling mechanism configured to removably couple to the electrical power infrastructure; and a receiver configured to capture electrical noise on the electrical power infrastructure via the coupling mechanism; one or more filters coupled to the interface module and configured to pass one or more portions of the electrical noise; a converter module coupled to the one or more filters and configured to convert the one or more portions of the electrical noise into one or more data signals; and a processing module configured to run on a computer processor, the processing module is further configured to identify the change in the electrical state of the one or more electrical devices at least in part by using the one or more data signals.

measuring first electrical noise on the electrical power line; after measuring the first electrical noise, using the first electrical noise to determine an occurrence of one or more electrical events on the electrical power line; and using a computer processor to associate the occurrence of the one or more electrical events with a change in an electrical state of at least one device of the one or more electrical devices.




13. The method of claim 11, further comprising: detecting that the change in the electrical state of the first electrical device is a switching- off of the first electrical device.
8. The method of claim 5, wherein: using the computer processor to associate the occurrence of the one or more electrical events with the change in the electrical state comprises: associating the one or more electrical events with a switching-on or switching-off of the at least one device of the one or more electrical devices.

14. The method of claim 11, further comprising: detecting that the change in the electrical state of the first electrical device is a transition from a first state providing a first level of electrical 


12. The method of claim 5, wherein: the first electrical noise comprises one or more electrical pulses on the electrical power line; and the one or more electrical pulses are detectable on the electrical power line for a length of time of less than ten microseconds.
16. The method of claim 11, further comprising, before monitoring the electrical noise: measuring first electrical noise on the electrical power line; and using the first electrical noise to train a processing system to recognize an occurrence of the electrical event and to associate the occurrence of the electrical event with the change in the electrical state of the first electrical device.
6. The method of claim 5, wherein: before measuring the first electrical noise, measuring second electrical noise on the electrical power line; and before measuring the first electrical noise, using the second electrical noise to train the computer processor to associate the occurrence of the one or more electrical events with the change in the electrical state of at least one device of the one or more electrical devices.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 11 would be allowable were the above 112 and Double patenting rejections to be resolved” because the closest prior art, Endo (U.S. PG Pub 2006/0077046), Jagoda et al (U.S. Patent 4,012,734), Lestician (U.S. Patent 5,880,677), Swarztrauber et al (U.S. PG pub 2003/0158677, and U.S. PG pub 2006/0259254), and Kodama et al (U.S. Patent 7,498,935), either singularly or in combination fails to disclose or render obvious the limitation of using the first electrical noise to determine an occurrence of one or more electrical events on the electrical power line; and using a computer processor to associate the occurrence of the one or more electrical events with a change in an electrical state of at least one device of the one or more electrical device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896